Citation Nr: 0937152	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from December 1968 to 
September 1971.  He also had service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran submitted a notice of 
disagreement in July 2006 and timely perfected his appeal in 
June 2007.

The Board notes that on his June 2007 Substantive Appeal, the 
Veteran indicated that he wished to have a hearing before the 
Board.  However, the word "void" was written next to this 
statement.  In a subsequent statement from the Veteran's 
representative, received in August 2007, it was clarified 
that the Veteran did not wish to have a hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).


REMAND

The Board finds that further development is needed before a 
decision can be made in this case.  The Veteran contends that 
he has vertigo that is related to his military service, 
including being secondary to his service-connected tinnitus 
and hearing loss.  Review of the Veteran's service treatment 
records does not reveal any complaints of or treatment for 
vertigo.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Post-service treatment records show that the Veteran has been 
diagnosed with cerebrovascular ischemia, serous 
labyrinthitis, benign positional vertigo, and Meniere's 
disease.  A VA medical record dated in May 2005 indicates 
that the Veteran had periodic vertigo with tinnitus.  A 
private medical record from V.H., M.D. dated in February 2006 
indicated that the Veteran's peripheral vertigo, probably 
Meniere's disease, was in the setting of chronic tinnitus and 
hearing impairment secondary to acoustic trauma from service.  

A deferred rating decision dated in September 2006 shows that 
a VA medical opinion was to be obtained regarding the 
etiology of the Veteran's dizziness/vertigo.  The Veteran was 
afforded a VA audiological examination in June 2007, but the 
examiner did not address the Veteran's dizziness/vertigo.

A VA medical record dated in March 2007 reveals that the 
Veteran reported that his dizziness started in service 
related to a blast injury.  

Here, the evidence shows that the Veteran has been diagnosed 
with several disabilities as listed above.  He is also 
service connected for tinnitus and hearing loss.  
Additionally, the medical evidence indicates that his 
complaints of vertigo and dizziness are concurrent with his 
hearing loss and tinnitus.  However, no VA opinion was 
obtained to determine the etiology of the Veteran's vertigo, 
including whether it is secondary to his service-connected 
hearing loss and tinnitus, even though a deferred rating 
decision indicates that such an opinion was requested.  The 
Board therefore finds that a VA examination is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2008).  See also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

Additionally, the Veteran has not been properly notified in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO sent him notification regarding direction 
service connection, but did not provide any information 
regarding secondary service connection.  On remand, the 
Veteran should be sent an updated VCAA letter that include 
notification what is necessary to prove a claim based on 
secondary service-connection.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for vertigo.  Notice regarding 
secondary service connection should be 
included.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran and his representative should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  The AMC should thereafter schedule 
the Veteran for a VA ear, nose and throat 
examination with an appropriate expert.  
The examiner should be informed that 
service connection is in effect for 
bilateral hearing loss and tinnitus.  
After reviewing the claims file, and 
examining the Veteran, the examiner 
should provide an opinion as to the 
medical probability that the Veteran's 
dizziness and vertigo (or any other 
diagnosed disability including Meniere's 
disease) is related to his military 
service, including being secondary to his 
service-connected hearing loss and 
tinnitus.  

Any relationship with already service-
connected hearing loss or tinnitus should 
also be set forth.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that his dizziness and vertigo 
(or any other diagnosed disability 
including Meniere's disease) is related 
to his military service, including being 
secondary to his service connected 
hearing loss and tinnitus.  (Although the 
examiner may feel that he/she must rely 
on speculation to arrive at an opinion, 
it should be kept in mind that educated 
conjecture based on the available record, 
including the Veteran's testimony, by a 
medical professional is more helpful than 
no opinion at all.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file.  

3.  The AMC should ensure that the 
examination report complies with this 
remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AMC 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the Veteran until he is notified by the AMC.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AMC.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

